Fish, C. J.
The only issue raised to the return of proeessioners being whether a line run and marked by them, was “the true original land line,” and the evidence on the trial being amply sufficient to authorize the finding in the affirmative, the refusal of a new trial on the ground that the verdict was contrary to law and the evidence was not error-

Judgment affirmed.


All the Justices concur.

Processioning. Before Judge Lewis. Wilkinson superior court. July 9, 1906.
F. Chambers & Son, for plaintiff in error.
Lindsey & Carswell, contra.